Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicant's proposed amendment and response after FINAL filed on 7/8/2022.  
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
Applicant's proposed amendment adding a new limitation in the proposed amended claim 12, the independent claim(s), presents a new issue for search and consideration by the Examiner since the limitation of the claims and scope of claims have been changed and would thus require a new search, consideration and/or rejections. 
 	Therefore, the proposed amendment After Final will not be entered.  

Rejections Maintained
The obviousness rejections over Minnatelli and D’Este/Sverkin are maintained. As stated above, the new limitations in the proposed amended independent claim 12 presents a new issue for search and consideration by the Examiner since the limitation and scope of claims have been changed. Applicant's arguments are directed towards the newly submitted amendment filed 7/8/2022. Applicants' arguments depend on the entry of the amendment and are thus unpersuasive in view of the non-entry of the amendment. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571)272-6146.  The examiner can normally be reached on M-F 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DALE R MILLER/Primary Examiner, Art Unit 1623